PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/945,851
Filing Date: 18 Jul 2013
Appellant(s): Seiler et al.



__________________
Katherine S. Gaudry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 23, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-26 rejected under 35 U.S.C. 103 as being unpatentable over De Jager et al. (US Patent Publication 2012/0324098) in view of Shaw et al. (US Patent 10387911) in further in view of Uro (Non-Patent Literature “Timing it right” http://www.kaourantin.net/2010/03/timing-it-right.html).

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over De Jager et al. (US Patent Publication 2012/0324098) in view of Shaw et al. (US Patent 10387911) in further in view of Uro (Non-Patent Literature “Timing it right” http://www.kaourantin.net/2010/03/timing-it-right.html) and Pottjegort (US Patent Publication 2013/0185164).


(2) Response to Argument
	As per Appellant’s arguments filed on May 23, 2022:
The rejections should be sustained because the rejections stand on their own and Appellant’s arguments are not persuasive.

A.         Appellant argues, in regards to the 35 U.S.C. § 103 rejection that the Expert Declaration opinion that “generating an in-view metric associated with webpage content such that the in-view metric includes a measured duration of time over which the webpage content was in-view (as recited in claim 1) would not have been obvious to one of skill in the art in view of the cited references” was erroneously ignored. (Appellant brief pp 13-14).
	Examiner respectfully disagrees.  As a first matter. one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notwithstanding, De Jager discloses generating an in-view metric associated with a webpage using invisible animations tracked by frame rates for a duration of time.  Shaw in combination is used additionally or alternatively to show that a metric can be generated with an in-view indicator and includes measuring an amount of time the advertisement has been in view, as claimed.  See Final Office Action 12/7/2021.
	The motivation to modify the disclosures of De Jager with the disclosures from Shaw would have been obvious at the time of the invention for one of ordinary skill in the art, as proffered by Shaw, to provide monitoring code in an advertisement that can include advertisement placement information, browser information, advertisement viewability information, and/or user engagement information on one or more pages, which can, for example, be used to generate user engagement metrics and/or probabilistic models in accordance with its described data.  Shaw [Col.12 Ln.9-23].  Shaw makes it clear that one skilled in the art would understand that the disclosure is “made only by way of example, and that numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention.  Features of the disclosed embodiments can be combined and rearranged in various ways.”  (Emphasis added).  Shaw [Col.14 Ln 30-35].
	Further, still De Jager and Shaw are both directed to displaying advertisements; both entail measuring the viewability of an advertisement on a webpage; and both disclose using Flash based monitoring code to determine whether an advertisement has been viewed.  As such, combining the applied feature of Shaw with that of De Jager would be accomplished with no unforeseen, new, novel, or unpredictable results; rather, each feature operates as expected singularly or in combination, with no fundamental change in the scope of either.  Since the elements disclosed by De Jager and Shaw would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable, (i.e., a metric of in-view content (advertisement) on a webpage that includes the duration of time the advertisement was in view).  Accordingly, the claimed invention is obvious over De Jager and Shaw.  

B.         Appellant argues, that the expert declaration was erroneously ignored because expressions of disbelief was not given proper weight (Appellant brief pp 14-16).
	Examiner respectfully disagrees.  The inventor declaration provided by Appellant, on 9/9/2021, was properly addressed in the Final Office Action of 12/7/2021.  Appellant, citing the MPEP, states that “some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.”  (Appellant brief p 13).  Hence, the MPEP makes it clear that even if the statement of one skilled in the art is persuasive it may be given some weight not absolute weight.  Regardless, the inventor declaration is insufficient to overcome the rejection of claims because the declaration is not persuasive due to the lack of objective evidence, and a showing of nonobviousness not commensurate in scope with the claims.  “Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.”  MPEP § 716.07.  
	The declaration stated that the Shaw reference does not describe how to accurately convert a duration determined based on the color sequence into a measure of in-view time; that estimating a time-in-view by multiplying a frame rate by a duration determined based on the color sequence is a simple approach for estimating the duration of the in-view; that accuracy would be suspect given that any pre-identified frame rate may not accurately predict an actual frame rate at which the animated GIF was played, and instead only indicate the intended frame rate based on foreknowledge of the file.  “Thus, one of skill in the art would not have been motivated to incorporate this error-prone technique.” [Declaration section 6]  However, suspecting that any pre-identified frame rate may not accurately predict an actual frame rate, necessarily means it may also accurately predict an actual frame rate.  And since in every patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.  See MPEP § 716.07.  Thus, one of skill in the art would find that the Shaw reference is not suspect nor error-prone as alleged. 
	The declaration also contended that a person of skill in the art would have not have thought to attempt to combine the method of Shaw to measure a duration of time that an animated GIF is in view with Flash. [Declaration section 9].  See response A above.
	The other sections of the declaration referred only to the invention described in the application and not to the individual claims of the application.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness provided by the declaration fails to outweigh the evidence of obviousness.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/E CARVALHO/
Primary Examiner 3622                                                                                                                                                                                                      
Conferees:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                                        

/SUE LAO/
Primary Examiner                                                                                                                                                                                                    
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.